SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1395
CA 13-01596
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


KENNETH M. SCHLAU, JR., PLAINTIFF-RESPONDENT,

                      V                            MEMORANDUM AND ORDER

CITY OF BUFFALO, BUFFALO URBAN RENEWAL AGENCY,
WESTERN NEW YORK ARENA, LLC, HSBC ARENA, ADT
SECURITY SERVICES, INC. (ADT),
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP, NEW YORK CITY (GREGORY
J. DELL OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

PAUL W. BELTZ, P.C., BUFFALO (DEBRA A. NORTON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered January 29, 2013. The order, among other things,
denied the motion of defendants City of Buffalo, Buffalo Urban Renewal
Agency, Western New York Arena, LLC, HSBC Arena and ADT Security
Services, Inc. (ADT) for a protective order seeking general limits on
further discovery and the number of depositions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Schlau v City of Buffalo ([appeal No. 1]
___ AD3d ___ [Feb. 13, 2015]).




Entered:    February 6, 2015                     Frances E. Cafarell
                                                 Clerk of the Court